 

EXHIBIT 10.34 

 





Lease Agreement

 

The Agreement was signed by the following two parties on August 8, 2011 in
Beijing, the People's Republic of China.

 

Lessor (hereinafter referred to as Party A): Langfang Zhongzhi Pipe Real Estate
Development Co., Ltd.

Legal representative: Yongqiang Jiang

 

Address: No.23-9, Heping Road, Langfang, Hebei

 

Postal Code: 065000

Contact: Tao Zhai

Tel: 03162376562

 

Lessee ((hereinafter referred to as Party B): Beijing New Shifan Education &
Technology, Inc.

Legal representative: Xiqun Yu

 

Address: A804, 8/F, No.28-1, Zhongguancun Street, Haidian District, Beijing

 

Postal Code: 100086

Contact: Ziyu Bai and Shudong Zang

Tel: 010-59722282 59772471

 

General: According to the Contract Law of the People's Republic of China, the
PRC Urban Real Estate Administration Law of the People's Republic of China and
the provisions of relevant laws and regulations and through negotiation, both
parties signed the following agreement:

 

1. Premises:

Party A agrees to lease to Party B the third floor, with an area of 1,677 square
meters, of China Petroleum Pipeline Building, located in Courtyard 311,
Guang'anmen Inner St., Xicheng District, Beijing.

 

2. Ownership Status:

Party A is the owner of the Premises. Party A shall be responsible for the
losses to Party B caused by any defects in the ownership.

 

3. Usage

The premises shall be used for office and educational training. Party B ensures
that during the lease term, without the written consent of Party A, Party B
shall not arbitrarily change the usage of the premises.

 

4. Identities

4.1 Party A shall show the business license and premise ownership certificates
(in the process of application) .

 

4.2 Party B should show the business license, organization code certificate, tax
certificate

 



 

 

 

5. Lease Term

5.1 The lease term shall be from the date of execution of the agreement to
September 9, 2013. The period from the date of execution of the agreement to
September 10, 2011 is the renovation period. Party B starts to pay rent from
September 10, 2011 to September 9, 2013.

 

5.2 After the agreement goes effective, if Party B needs to renovate the
premises, Party B shall send the renovation plan to Party A for review, and
Party A shall decide if it approves the plan within three days upon receipt of
the plan. Upon expiration of the agreement, Party A is entitled to repossess the
premises. Unless approved by Party A, in principal, Party B shall return to
Party A the premises in the state when it was initially leased within ten days
after the expiration of the lease term.

 

5.3 when the lease expires, if Party B requires to renew the lease, Party B
shall submit its request for renewal in writing to Party A no later than one
months prior to the expiration of the lease. Party A shall give priority to
Party B according to the market rent pronounced by the local government. If both
parties agree to renew the lease, they shall sign a separate agreement. If the
parties do not reach to an agreement to renew the lease on or prior to the
expiration of the lease, Party A is entitled to recover the premises, and Party
B shall move out within ten days after the expiration.

 

5.4 If Party B will not renew the lease upon expiration of the lease, Party B
should notify Party A in writing one month prior to expiration of the lease.

 

6 Rent and Other Expenses

6.1 The rent is RMB3.60 per square meter per day. The total annual rent shall be
RMB2, 203,578. The total rent for two years is RMB 4,207,156.

 

6.2 Other Costs:

6.2.1 During the lease term, the costs (including but not limited to: water,
electricity, telephone charges, TV charges, heating costs, gas costs, property
management fees, etc.) shall be paid by Party B, and Party B shall keep the
relevant invoices and show them to the Party A.

 

6.2.2 During the lease term, the cost borne by Party B shall be settled by the
property management company or the relevant departments on a monthly basis
according to the actual usage, and Party B shall pay and ask for the invoices
from the payee.

 

7. Payment of Rent

7.1 Payment for premises and parking rent shall be made in advance each quarter.
The first payment shall be made within five business days after signing this
agreement, and the remaining payment shall be made according to the following
schedule:

RMB 550,894.50 to be made before August 25, 2011

RMB 550,894.50 to be made before November 5, 2011

RMB 550,894.50 to be made before February 5, 2012

RMB 550,894.50 to be made before May 5, 2012

RMB 550,894.50 to be made before August 5, 2012

RMB 550,894.50 to be made before November 5, 2012

RMB 550,894.50 to be made before February 5, 2013

RMB 550,894.50 to be made before May 5, 2013

 



 

 

 

7.2 Party B shall pay to Party A the safety deposit of RMB367, 263 (two months’
rent) within five business days following the date of execution of the
agreement, and Party A will give the receipt. Party A shall return the safety
deposit without any interest to Party B within ten business days after the
expiration of the lease.

 

7.3 Party A shall issue invoices for rent in advance, and Party B shall pay the
rent in full within ten business days after receipt of the invoice.

 

8. Currencies and Accounts

Unless agreed otherwise, Party B shall pay the rent to the designated bank
account pursuant to Party A’s instruction .All the rent shall be calculated and
paid in RMB.

 

Account information of Party A:

 

Bank: China Construction Bank, Langfang Branch

Account Name: Langfang Zhongzhi Pipe Real Estate Development Co., Ltd.

Account Number:

 

9. Delivery Statuses:

Within two days after receiving the safety deposit, Party B shall delivery the
premises to Party B, in the conditions as inspected and accepted by Party B
(Refer to Annex 2 List of Premise and Office Items"). After the parties
inspected, signed and the keys are handed over, the delivery of the premises
shall be deemed completed.

 

10. Maintenance of Premises and Facilities

10.1 During the lease term, Party A shall ensure the premises and ancillary
facilities are safe and suitable for use. In the event of any damages or
malfunction in the premises and ancillary facilities that are not caused by the
Party B, Party B shall promptly notify Party A to repair. Party A shall repair
the damages within one day after notification by Party B.

 

10.2 Party A shall not be responsible for the maintenance of any renovation,
improvement, and addition by Party B.

 

10.3 Party B shall properly use and care for the premises and ancillary
facilities. If Party B’s improper and unreasonable use causes any damage to the
premises and facilities within the lease term, Party B shall be responsible for
repair and assume liabilities. If Party B refuses to repair or assume liability,
Party A is entitled to deduct related expenses from the safe deposit, or to
repair on Party B’s behalf or make replacement, the expense of which shall be
borne by Party B.

 

10.4 Party B shall not be responsible for the normal wear of the premises and
ancillary facilities due to their nature or reasonable use.

 



 

 

 

10.5 There are some office supplies of Party A (Refer to the signed list of
items for specific varieties and quantities) that cannot moved out of the leased
premises, and Party A agrees that Party B may use for free. Party B shall not be
responsible for the damages of these office supplies that are not caused by
Party B.

 

11 Rights and Obligations of Party A

 

11.1 Party B shall deliver the leased premises to Party A within the period
stipulated in the lease agreement.

 

11.2 Party A shall assist Party B with its registration to use leased premises.

 

11.3 During the lease term, if Party A transfers the premises, Party A shall
give 60 days’ written notice to Party B. During the lease term, if ownership
changes, Party A shall be responsible for assigning the agreement to third
parties. This agreement shall be effective between the new owners and Party B.

 

11.4 Due to the change in the ownership of the premises, the interests of Party
B in this agreement are adversely affected, Party A shall compensate Party B for
any loss.

 

12. Rights and Obligations of Party B

 

12.1 Renovations

 

12.1.1 Renovation to the leased premises by Party B shall meet the relevant
national laws and regulations and the requirements of industry standards. If the
renovation involves fire control, Party B shall apply to Party A and provide
renovation plan approved by the fire department. The renovation shall only be
conducted after written consent by Party A and approval of relevant government
authorities. After Party A receives application, Party A shall respond with a
written opinion.

When After Party All costs of renovations shall be paid by Party B. After the
completion, the premises can only be put into use after acceptance of property
management companies and relevant departments and obtaining the relevant
approval.

 

12.1.2 In the process of renovation, unless with the relevant government
departments and Party A's written consent, Party B shall not change, alter,
remove or adjust the major structure and devices of the premises (including all
smoke detectors and sprinkler first-class, etc.).

 

12.2 Without the written consent of the relevant departments and Party A, Party
B shall not the post any advertising, logos, posters or other information on the
window, exterior walls, the walls of public corridors, elevators and other
common areas.

 

12.3 Without the consent of Party A, Party B in the lease term shall not sublet
or lend the leased premises to any third party.

 



 

 

 

12.4 Party B shall not store any items prohibited by law, and any flammable,
explosive or dangerous items on the leased premises.

 

12.5 Party B shall have the right of using public facilities and property
services, but may not violate the rules of the Party A and property management
companies.

 

12.6 During the lease term, unless by default of Party A or other reasons, if
Party B requests to terminate the lease in advance, Party B shall give at least
one month’s written notice to Party A in accordance with Article 13 of the
agreement, pursuant to which the parties shall terminate the lease and the
safety deposit will not be refunded to Party B.

 

12.7 When the agreement expires, Party B shall have priority rights to renew the
agreement.

 

13. 13 Re R Return of the Premises

 

113.1 Upon expiration of the lease or termination of the agreement, Party B
shall return the premises and ancillary facilities within 10 days. After
inspection and acceptance by both parties, both parties shall sign and seal on
the Premise List of Items. Both parties shall settle their respective costs, and
if Party B refuses to settle the fees, Party A is entitled to deduct from the
safety deposit. After the settlement, Party A will return deposits to Party B.

 

113.2 Party B shall take back its new additions to the premises. Party B shall
be responsible to restore to the original state as to the renovated part. If
Party B refuses to restore, Party A may restore on behalf of Part B and Party B
shall be responsible for the costs. If Part A agrees the premises need not to be
restored, Party B shall remove the equipment, decoration and movable property
within limit period of time. All attachments and fixtures items which cannot be
moved, removed or destroyed ((including but not limited to, doors, windows,
floors, walls, ceiling, lamps, carpets, air conditioning, temperature
controller, ceiling, sanitary ware, pipe, lamp sockets, wall switches, access
control systems , cabinets and other components belonging to the renovation,
etc.) shall belong to Part A for free use. Party A shall not be set off against,
and is not responsible for such payments compensation.

 

113.3 After the return of the premises and ancillary facilities, for the items
left over without the consent, Party A shall have the right to dispose of, and
do not need to pay to Party B or assume any costs and responsibility.

 

13.4 If the lease term expires or terminates in advance and Party A has assumed
all relevant liabilities pursuant to the agreement, Party B fails to return the
premises; Party B shall pay a fee twice as much as the rent on the basis of the
days when the premises are actually occupied.

 

14. Termination and Breach

 

14.1 Termination of the agreement

4.1.1 The expiration of the lease term.

4.1.2 The agreement may be terminated by mutual consent of the parties.

 



 

 

 

If one of the following circumstances occurs, the agreement shall be terminated,
and both parties shall not be responsible for the breach.

 

1. The premises are included in the range of housing demolition for urban
construction in accordance with the law.

2. Due to earthquake, fire, force majeure, the premises are damaged, lost or
otherwise suffer loss.

 

4.1.4 If Party A has one of the following circumstances, Party B shall have the
right to unilaterally terminate the agreement:

 

1. does not deliver the premises according to the appointed time for ten days.

2. does not undertake agreed maintenance obligations, thereby causing Party B
not able to use the premises.

 

4.1.5 If Party B has one of the following circumstances, Party A shall have the
right to unilaterally terminate the agreement to recover the premises:

 

1. does not pay rent over 10 days and fails to pay rent within ten days upon
Party A’s written notice, Party B still does not pay the rent.

2. changes the usage of the premises without Party A’s consent.

3. unauthorized changing or damaging the main structure of the premises.

4. uses the premises to engage in illegal activities.

5. violates Article 12 of this agreement and fails to correct within ten days
upon Party A’s notice.

 

14.1.6 If a party suspends business, goes out of business or enters into the
proceeding of bankruptcy, liquidation, dissolution or any similar procedures,
which renders the agreement cannot be performed; the other party may terminate
this agreement immediately.

 

14.1.7 If all the necessary assets or assets necessary for the performance of
this agreement are seized, preserved, frozen, detained, which seriously affect
the party’s ability to fulfill the agreement, the other party may terminate this
agreement immediately.

 

14.1.8 Any party that requests to terminate the lease agreement in advance,
shall meet the conditions of this agreement, and terminate the lease and assume
relevant liabilities under the agreement.

 

14.2 Liabilities for Breach

 

14.2.1 If Party A has one of the circumstances set forth in Section 14.1.4,
Party B shall have the right to require Party B to pay liquidated damage in the
amount of twice the monthly rent. If liquidated damages are insufficient to
cover the economic losses caused to Party B, Party A shall indemnify Party B for
the economic losses.

 



 

 

 

14.2.2 If the failure of Party A to perform its duty of repair causes personal
or property damages to Party B, Party A shall pay the damages and assume
relevant legal responsibility.

 

14.2.3 Party B has one of the circumstances in Section 14.1.5; Party B shall pay
to Party A liquidated damage in the amount of 200% of the monthly rent. If the
liquidated damages are inadequate to compensate Party A’s economic losses, Party
B shall pay for Party A’s economic loss.

 

14.2.4 If any one party’s act resulting in one of the circumstances in the above
Article 14.1.6, and Section 14.1.7, leading to termination of the agreement, the
breach party pay the non-breach party liquidated damage in the amount of 200% of
the monthly rent. If liquidated damages are insufficient to cover the economic
losses, the breach party shall indemnify the other Party for the economic
losses.

 

14.2.5 Any party that requests to terminate the lease agreement in advance shall
give one month’s written notice to the other party. If Party B requires
termination of the agreement before expiration date, then the deposit already
paid is not refundable; if Party A requires termination of the agreement, in
addition to the refundable deposit, Party A shall pay liquidated damages to
Party B in the amount of 200% of the monthly rent. If one party does not give
notice to the other party in accordance with the agreement in advance, the party
is required to pay to the other party liquidated damages in the amount of three
months’ rent.

 

14.2.6 In the lease term of the agreement, Party A for their own reasons fails
to obtain a ownership certificate for the leased premises and ancillary
facilities, and therefore Party B cannot use the lease area, ancillary
facilities, which causes damages to Party B, then Party B shall have the right
to terminate this agreement, and requests Party A to pay liquidated damages in
the amount of two month’s rent. Liquidated damages is not enough to compensate
Party B’s economic loss caused by the breach, Party A shall indemnify Party B
for the economic losses.

 

15. Supplementary Provision

 

15.1 Resolution of Dispute

Any dispute arising out of this agreement shall be resolved by the parities by
negotiation or mediation. In the event that negotiation or mediation fails, the
parties shall bring a lawsuit in the People’s Court in the place of agreement
performance.

 

 

 

15.2 Amendment

During the performance of this agreement, without both parties signing the
Chinese written document, two parties may not make any modifications and changes
to this agreement. Modifying the agreement or its attachments may only be
carried out by both sides sealed on Chinese written agreement or signed by
authorized representatives of both parties.

 

15.3 Entire Agreement.

The agreement and its attachments constitute a whole agreement involving all the
matters reached agreement between the parties, which replace all former verbal
and written agreement of the two sides. The title of the article is only for
ease of reference and shall not have legal effect. If any supplemental agreement
is inconsistent with the agreement, the supplemental agreement shall prevail.

 



 

 

 

15.4 Notice

Notices of either party under this agreement should be written in Chinese and
through the artificial delivery, recognized courier service to the other party
to the following address.

Party A Address: No.23-9, Heping Road, Langfang, Hebei

Party B Address: 6/F, China Overseas Plaza, No.8 Guanghua Dongli, Chaoyang
District, Beijing

Notice as the effective date shall be determined as follows:

15.4.1 Delivery notice by worker is treated as hand delivery day to delivery.

15.4.2 Courier notice as to receive day as the date of service issued by a
recognized courier service agencies.

 

15.5 Identification of Payment Date

The payment covered by this agreement, and payment date should be identified
according to the form of payment set forth below:

1. If paying by check, the actual payment date shall be the date when the payee
receives the check;

2. If paying in the form of Ministry of Finance centralized payment, the actual
payment date shall be the date when the payee submits the pay lists to the
Ministry of Finance.

 

15.6 Annex

The annex to the agreement constitutes an integral part of this agreement, and
its provisions shall be equally binding on both sides.

 

15.7 This agreement shall become effective upon signing or stamping by both
parties.

 

 

16. There are six copies of the agreement, with the same legal effect. Each of
the parties shall keep three copies.

 

 

Party A: Langfang Zhongzhi Pipe Real Estate Development Co., Ltd.,

 

Legal representative or authorized representative:

Signed on August 8, 2011

Signed in Beijing, People's Republic of China

 

 

 

Party B: Beijing New Shifan Education & Technology, Inc.

 

Legal representative or authorized representative:

 

 

Signed on August 9, 2011

Signed in Beijing, People's Republic of China

 

 

 

 

 



Office Supplies Transfer List of 3/F Petroleum Pipeline Building

 

One conference table, two chairs in small meeting rooms

 

4 computer tables, four chairs in No. 6, 7, 8, 9 rooms

 

One podium, two table and six chairs 1speech table, 50 tables, 112 chairs (14
row) in large conference room

 

19 chairs in medium meeting rooms

 

Party A: Langfang Zhongzhi Pipe Real Estate Development Co., Ltd.

 

 

Party B: Beijing New Shifan Education & Technology, Inc.

 

 

August 9, 2011

 



 

 

